Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 10/12/2021 has not been entered (see the examiner’s amendment below).  Claims 1-21 remain pending in the application.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Flora Amwayi on 10/28/2021.
Please amend claims 1, 2, 5, 6, 8, 11-17, and 19-21 as follows:
1.  A computer-implemented method for generating a representation of a face, the computer-implemented method comprising:
receiving a representation of a facial identity and a representation of a facial expression; [[and]]
processing the representation of the facial identity using a first variational autoencoder (VAE) encoder to generate an encoded representation of the facial identity;
processing the representation of the facial expression using a second VAE encoder to generate an encoded representation of the facial expression; and
performing one or more decoding operations based on [[an]]the encoded representation of the facial identity and [[an]]the encoded representation of the facial expression to generate the representation of the face having the facial identity and the facial expression

2.  The computer-implemented method of claim 1, wherein the representation of the facial identity includes a mesh of the face having a neutral expression, and the computer-implemented method further comprises generating the encoded representation of the facial identity by:
subtracting[[,]] a reference mesh from the mesh of the face
encoding the set of differences to generate the encoded representation of the facial identity.  

5.  The computer-implemented method of claim 1, wherein the representation of the facial expression includes one or more two-dimensional (2D) landmarks of facial features associated with an image depicting [[a]]the face, and 
the computer-implemented method further comprises generating the encoded representation of the facial expression by mapping the one or more 2D landmarks to the encoded representation of the facial expression.  

6.  The computer-implemented method of claim 1, 
wherein the representation of the facial expression includes one or more blendweight values, and the computer-implemented method further comprises performing one or more encoding operations based on the one or more blendweight values to generate the encoded representation of the facial expression.  

8.  The computer-implemented method of claim 6, 
further comprising:
receiving the one or more blendweight values via a user interface; or
determining the one or more blendweight values based on one or more three- dimensional meshes.  

11.  [[A]]The non-transitory computer-readable storage medium of claim 12 



12.  A non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to perform steps for generating a representation of a face, the steps comprising:
receiving a representation of a facial identity and a representation of a facial expression;
processing the representation of the facial identity using a first variational autoencoder (VAE) encoder to generate [[the]]an encoded representation of the facial identity; and
processing the representation of the facial expression using a second VAE encoder to generate [[the]]an encoded representation of the facial expression; and
processing the encoded representation of the facial identity and the encoded representation of the facial expression using a decoder to generate the representation of the face having the facial identity and the facial expression.  

13.  The computer-readable storage medium of claim [[11]]12, wherein processing the encoded representation of the facial identity and the encoded representation of the facial expression using the decoder comprises:
concatenating the encoded representation of the facial identity and the encoded representation of the facial expression to generate an encoded representation of the facial identity and the facial expression; and
inputting the encoded representation of the facial identity and the facial expression into the decoder.  

14.  The computer-readable storage medium of claim [[11]]12, wherein the representation of the facial identity includes a mesh of the face having a neutral expression, and the steps further comprise generating the encoded representation of the facial identity by:
subtracting[[,]] a reference mesh from the mesh of the face, the 
encoding the set of differences to generate the encoded representation of the facial identity.
15.  The computer-readable storage medium of claim [[11]]12, wherein the representation of the facial identity comprises the encoded representation of the facial identity, and the encoded representation of the facial identity is generated by adding noise to an encoded representation of another facial identity.  

16.  The computer-readable storage medium of claim [[11]]12, 
wherein the representation of the facial expression includes one or more two-dimensional (2D) landmarks of facial features associated with an image depicting [[a]]the face, and 
the steps further comprise generating the encoded representation of the facial expression by mapping the one or more 2D landmarks to the encoded representation of the facial expression.  

17.  The computer-readable storage medium of claim [[11]]12, wherein the representation of the facial expression includes one or more blendweight values, and the steps further comprise performing one or more encoding operations based on the one or more blendweight values to generate the encoded representation of the facial expression.  

19. The computer-readable storage medium of claim [[11]]12, the steps further comprising rendering at least one image based on the representation of the face.  

20.  A computer-implemented method of training a model for generating a representation of a face, the computer-implemented method comprising:
receiving a data set that includes meshes of neutral faces that respectively represent a face having a neutral expression and meshes of faces that respectively represent a face having a facial expression[[s]]; and
training a model based on the data set, wherein the model comprises:
a first variational autoencoder (VAE) encoder configured to map representations of neutral faces to encoded representations of facial identities, 
a second  VAE encoder configured to map representations of faces having facial expressions to encoded representations of the facial expressions, and 
a decoder configured to map encoded representations of facial identities and encoded representations of facial expressions to representations of faces

21.  The computer-implemented method of claim 20, wherein training the model based on the data set comprises:
subtracting a reference mesh from each of the meshes of neutral faces ; 
determining a respective set of blendweight values corresponding to a facial expression in each of the meshes of faces having facial expressions; and
training the model based on the sets of differences and the sets of blendweight values.

	Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
receiving a representation of a facial identity and a representation of a facial expression; 
processing the representation of the facial identity using a first variational autoencoder (VAE) encoder to generate an encoded representation of the facial identity;
processing the representation of the facial expression using a second VAE encoder to generate an encoded representation of the facial expression; and
performing one or more decoding operations based on]the encoded representation of the facial identity and the encoded representation of the facial expression to generate the representation of the face having the facial identity and the facial expression In the context of claims 1, 12, and 20.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DIANE M WILLS/            Primary Examiner, Art Unit 2619